2021 WI 45

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2018AP1782


COMPLETE TITLE:        Francis G. Graef,
                                 Plaintiff-Respondent-Petitioner,
                            v.
                       Continental Indemnity Company,
                                 Defendant-Appellant,
                       ABC Insurance Company,
                                 Defendant.

                       ------------------------------------------------
                       Francis G. Graef,
                                 Plaintiff-Respondent-Petitioner,
                            v.
                       Applied Underwriters, Inc.,
                                 Defendant-Appellant,
                       ABC Insurance Company,
                                 Defendant.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 391 Wis. 2d 494,942 N.W.2d 492
                                     (2020 – unpublished)

OPINION FILED:         May 20, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         January 19, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Marinette
   JUDGE:              David G. Miron & James A. Morrison

JUSTICES:
KAROFSKY, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., ANN WALSH BRADLEY, ROGGENSACK, DALLET, and
HAGEDORN, JJ., joined. REBECCA GRASSL BRADLEY, J., filed a
dissenting opinion.
NOT PARTICIPATING:



ATTORNEYS:
       For the plaintiff-respondent-petitioner, there were briefs
filed by George Burnett and Conway, Olejniczak & Jerry, S.C.,
Green Bay. There was an oral argument by George Burnett.
    For the defendant-appellant, there was a brief filed by
Dustin T. Woehl and Kasdorf Lewis & Swietlik, SC, Milwaukee.
There was an oral argument by Dustin T. Woehl.




                               2
                                                                    2021 WI 45


                                                            NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.
No.     2018AP1782
(L.C.        Nos. 2017CV73 & 2018CV127)

STATE OF WISCONSIN                        :            IN SUPREME COURT

Francis G. Graef,

             Plaintiff-Respondent-Petitioner,

        v.

Continental Indemnity Company,

             Defendant-Appellant,

ABC Insurance Company,

             Defendant.
                                                                 FILED
----------------------------------------------              MAY 20, 2021

Francis G. Graef,                                              Sheila T. Reiff
                                                            Clerk of Supreme Court

             Plaintiff-Respondent-Petitioner,

        v.

Applied Underwriters, Inc.,

             Defendant-Appellant,

ABC Insurance Company,

             Defendant.


KAROFSKY, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., ANN WALSH BRADLEY, ROGGENSACK, DALLET, and
HAGEDORN, JJ., joined.    REBECCA GRASSL BRADLEY, J., filed a
dissenting opinion.
                                                                        No.    2018AP1782



       REVIEW of a decision of the Court of Appeals.                    Affirmed.



       ¶1        JILL J. KAROFSKY, J.            In this case, we must determine

whether the exclusive-remedy provision of the Wisconsin Worker's

Compensation Act (the "Act"), Wis. Stat. § 102.03(2) (2017-18),1

bars the tort action filed by the petitioner, Francis Graef.

       ¶2        In 2017, Graef filed a tort action in circuit court

against          Continental    Indemnity        Company     ("Continental"),           his

employer's         worker's    compensation        insurance      carrier,      alleging

that       his     self-inflicted      gunshot      wound     was     the     result    of

Continental's negligence.              More specifically, Graef alleged that

Continental was negligent in failing to approve payment for a

refill      of     his   antidepressant      medication——prescribed             after    a

workplace         injury——and    as    result       of     that   negligence,      Graef

attempted         suicide.      Continental        moved    for   summary      judgment,

arguing that Wis. Stat. § 102.03(2) barred Graef's tort action

because the Act provides the exclusive remedy for his injuries.

The circuit court concluded that the exclusive-remedy provision
of the Act did not bar Graef's action.2                       The court of appeals

reversed,         concluding    that   the   Act     provides       Graef's    exclusive

remedy and that to recover for his injuries, Graef must file a




       All subsequent references to the Wisconsin Statutes are to
       1

the 2017-18 version unless otherwise indicated.

       The Honorable James A. Morrison of the Marinette County
       2

Circuit Court presided.

                                             2
                                                                            No.     2018AP1782



worker's    compensation        claim     with       the    Department         of   Workforce

Development (DWD).3

     ¶3     We     affirm      the     decision       of    the    court       of       appeals,

conclude that the Act provides Graef's exclusive remedy for the

injuries alleged in his complaint, and remand the cause to the

circuit    court       with    directions       to    grant       summary      judgment       to

Continental on Graef's negligence claim.

             I.        FACTUAL BACKGROUND AND PROCEDURAL POSTURE

     ¶4     On     November      1,     2012,        Graef    was        working        in   the

livestock    yard       at    Equity    Livestock          when    a    bull    gored        him,

causing     both    physical         injuries     and       depression.             A    doctor

prescribed       the     antidepressant         duloxetine          to     treat         Graef's

depression,        and       Equity     Livestock's          worker's          compensation

insurance     carrier,        Continental,           bore    the       responsibility          of

authorizing and paying for the medication.

     ¶5     On May 12, 2015, Graef went to his pharmacy to refill

the duloxetine prescription.              Continental initially rejected the

pharmacy's request for payment, but then approved the request
after the pharmacy called Continental and requested payment a

second time.       On June 23, 2015, Graef returned to the pharmacy

for another refill of duloxetine.                    Continental once again denied

the pharmacy's initial request for payment, and Graef left the

pharmacy without his medication because he could not afford to




     3 Graef v. Cont'l Indem. Co., No. 2018AP1782, unpublished
slip op. (Wis. Ct. App. Feb. 4, 2020).

                                            3
                                                                  No.    2018AP1782



purchase the medication on his own.4             Less than two months later,

on August 9, 2015, Graef attempted suicide with a firearm and

suffered a gunshot injury.

     ¶6     Two years later, Graef filed a tort action in circuit

court, alleging that Continental was "negligent in failing to

continue to authorize and pay for" the                   June 2015      duloxetine

refill.5       Graef     additionally        claimed    that    Continental     "by

Wisconsin    Statute     [ch.]   102    was    responsible      for   paying    and

authorizing     worker's     compensation        medical,      prescription     and

indemnity payments to [Graef] for injuries sustained on November

1, 2012."     According to Graef, the self-inflicted gunshot injury

"would not have occurred had [Continental] approved and paid for

the prescription."        Graef sought to recover compensatory damages

associated with his suicide attempt, including "past and future

medical    expenses,     personal      injuries,       pain,   suffering,     [and]

disability."

     ¶7     Continental moved for summary judgment, asserting that

Graef    brought   his   claim   in    the    wrong    forum   because    the   Act

     4 Continental asserts that there was no denial of medication
because it subsequently approved payment for the duloxetine but
Graef failed to return to the pharmacy to pick up the
medication.   However, as Continental recognizes, we accept all
of the allegations in Graef's complaint as true for purposes of
our   review.     Cohn   ex  rel.   Shindell  v.   Apogee,  Inc.,
225 Wis. 2d 815, 817, 593 N.W.2d 921 (Ct. App. 1999).
     5 It is undisputed that Graef never filed a worker's
compensation claim with DWD regarding Continental's alleged
failure to authorize his prescription refill. Pursuant to Wis.
Stat. § 102.17(4), the statute of limitations for filing such a
claim is 12 years from the date of injury, which for Graef's
injuries has yet to expire.

                                         4
                                                                            No.     2018AP1782



provides       his    exclusive       remedy.          The     circuit      court     denied

Continental's         motion,    refusing         to   apply    the       exclusive-remedy

provision      because      Continental       would     not    concede       that    Graef's

claim would prevail if filed as a worker's compensation claim.6

The court of appeals reversed the circuit court and remanded

with directions to grant summary judgment to Continental.7                              Graef

petitioned this court for review, which we granted.

                                II.   STANDARD OF REVIEW

     ¶8        "We review a grant of summary judgment independently,

applying the same methodology as the circuit court."                              Pinter v.

Village       of   Stetsonville,       2019       WI   74,    ¶26,    387    Wis. 2d 475,

929 N.W.2d 547.          Summary judgment shall be granted where the

record demonstrates "that there is no genuine issue as to any

material       fact   and    that     the   moving       party       is    entitled     to    a

judgment as a matter of law."                     Wis. Stat. § 802.08(2).                   The

facts    on    appeal    are    undisputed.            The    question      before     us    is

     6 Prior to orally denying Continental's motion, the circuit
court granted Graef's pending motion to amend his complaint to
add allegations against Applied Underwriters, an entity that
Graef alleged had assisted Continental in processing Graef's
claims.   Prior to the circuit court entering an order denying
Continental's motion, Applied Underwriters filed a motion to
dismiss the amended complaint, which the circuit court never
addressed.    As the court of appeals noted, on remand, the
circuit court may also address Applied Underwriters' pending
motion to dismiss. See Graef, No. 2018AP1782, at ¶39.
     7 We must briefly correct an error in the court of appeals'
decision.   The court of appeals wrote:    "Second, the alleged
wrongful conduct in Cohn, harassment, supported the recognized
common-law tort of wrongful death." Id., ¶34 (emphasis added).
However, wrongful death has been a statutory claim since 1857.
See § 1, ch. 71, Laws of 1857.

                                              5
                                                                                     No.   2018AP1782



whether       the    Act's       exclusive-remedy               provision      prohibits       Graef

from    filing       this      tort     action          in     circuit      court,     which      is   a

question of law that we review independently.                                  See Ehr v. West

Bend    Mut.    Ins.        Co.,       2018    WI       App     14,    ¶7,    380     Wis. 2d 138,

908 N.W.2d 486.

                                          III. ANALYSIS

       ¶9      We first provide some background regarding Wisconsin's

worker's       compensation            laws     and          then     outline        the   relevant

provisions.          Next, we examine Graef's pleadings and determine

whether       the    facts       in     the     complaint,            as    alleged,       meet    the

conditions          of    liability           under          Wis.     Stat.    § 102.03(1)         and

consequently, whether the Act provides Graef's exclusive remedy.

Finally, we address Graef's remaining arguments that:                                          (1) we

should create an exception for the negligent denial of worker's

compensation claims; and (2) Continental improperly failed to

concede that Graef's worker's compensation claim would succeed.

                     A. Wisconsin's Worker's Compensation Laws

       ¶10     In 1911, Wisconsin became the first state to enact a
broad,       constitutionally            valid          worker's         compensation       system.

Byers    v.    LIRC,      208      Wis. 2d 388,              395,     561    N.W.2d 678      (1997);

17 Thomas       M.       Domer     &    Charles           F.     Domer, Wisconsin          Practice

Series:       Workers       Compensation            Law       § 2:1    (2017-18).           Worker's

compensation         laws      are     considered             "the    grand    bargain"        "under

which    workers,         in   exchange         for      compensation          for    work-related

injuries regardless of fault, . . . relinquish the right to sue

employers and . . . accept smaller but more certain recoveries
than might be available in a tort action."                                  County of La Crosse
                                                    6
                                                                               No.    2018AP1782



v. WERC, 182 Wis. 2d 15, 30, 513 N.W.2d 579 (1994).                                 In exchange

for   receiving           immunity       from      tort      liability,      employers       must

provide benefits regardless of fault.                          Guse v. A.O. Smith Corp.,

260 Wis. 403, 406-07, 51 N.W.2d 24 (1952).                           In other words, the

worker's compensation laws "are basically economic regulations

by which the legislature, as a matter of public policy, has

balanced     competing            societal       interests."              Mulder     v.    Acme-

Cleveland Corp., 95 Wis. 2d 173, 180, 290 N.W.2d 275 (1978); see

Jenkins v. Sabourin, 104 Wis. 2d 309, 322, 311 N.W.2d 600 (1981)

(describing the worker's compensation provisions as "the result

of    decades        of        debate    prior         to     [their]     passage"        and    a

representation            of    the     "delicate        balancing      of    the     interests

represented in our industrial society").

      ¶11    Today,        worker's       compensation          benefits      are     primarily

governed     by      Wisconsin          Stat.      ch.       102,   the      Act,    which      is

administered by DWD.                  See Wis. Stat. § 102.14(1); Mireles v.

LIRC, 2000 WI 96, ¶6, 237 Wis. 2d 69, 613 N.W.2d 875.                                 Wisconsin

Stat.   § 102.03           sets       forth     the         basic   requirements          for   a
compensable injury under the Act.                           Section 102.03(1) provides a

list of conditions that impose liability under the Act against

an "employer, any other employee of the same employer and the

worker's     compensation                insurance           carrier."          § 102.03(2).

Generally,      an    employer          and   an       employer's    insurance        carrier's

obligations to pay worker's compensation accrue under the Act

when all of the following conditions are present:

            the employee sustains an injury;


                                                   7
                                                                    No.   2018AP1782



             at the time of the injury, both the employer and the

              employee are subject to the Act;

             at the time of the injury, the employee is performing

              service growing out of and incidental to his or her

              employment;

             the injury is not intentionally self-inflicted; and

             the accident or disease causing injury arises out of

              the employment.

Wis. Stat. § 102.03(1)(a)-(e).8

      ¶12     The Act also covers a second or subsequent injury that

stems from the first work-related injury, as case law has made

clear:      "[W]hen an employee is treated for a work-related injury

and incurs an additional injury during the course of treatment,

the   second     injury     is   deemed       as    one   growing   out   of,    and

incidental to, employment in the sense that the employer [or

insurance carrier], by virtue of the Act, becomes liable for the

augmented     injury."      Jenkins,      104      Wis. 2d   at   316.    In    other

words, employers and worker's compensation insurance carriers
have a duty to pay for a subsequent injury that naturally flows

from a covered workplace injury, including any injury caused or

worsened by the treatment, or lack of treatment, of the original

work-related injury.




      8Wisconsin Stat. § 102.03(1)(f) and (g) contain additional
provisions that apply only to employees who travel in the course
of their employment and to members of the state legislature.
Neither of those provisions is applicable to Graef.

                                          8
                                                                    No.    2018AP1782



      ¶13    Pursuant     to     Wis.      Stat.        § 102.03(2),      when   the

conditions of liability in § 102.03(1) are satisfied, the Act

provides the exclusive remedy:             "Where such conditions exist the

right to the recovery of compensation under this chapter shall

be the exclusive remedy against the employer, any other employee

of the same employer and the worker's compensation insurance

carrier."9        We have referred to this exclusive-remedy provision

as "an integral feature of the compromise between the interest

of   the    employer    and    the   interest      of    the   worker."     Mulder,

95 Wis. 2d at 181.            Recognizing the "grand bargain," we have

emphasized that courts must "exercise care to avoid upsetting

the balance of interests achieved by the [Act]."                    Weiss v. City

of Milwaukee, 208 Wis. 2d 95, 102, 559 N.W.2d 588 (1997).                        With

these provisions in mind, we turn to Graef's allegations against

Continental.

     B. The Conditions of Liability in Wis. Stat. § 102.03(1) Are
           Met and the Act Provides Graef's Exclusive Remedy.
      ¶14    To    determine    if   the   Act     provides    Graef's    exclusive
remedy, barring his circuit court action, we must look to his

complaint and determine whether, as alleged, the conditions of

worker's compensation liability are satisfied under Wis. Stat.

§ 102.03(1).




      9See Walstrom v. Gallagher Bassett Servs., Inc., 2000 WI
App 247, ¶¶12-13, 239 Wis. 2d 473, 620 N.W.2d 223 (rejecting the
argument that "different rules should be applied to worker's
compensation carriers than to employers" under the exclusive-
remedy provision).

                                           9
                                                                 No.   2018AP1782



      ¶15     Graef's complaint presents an unbroken chain of events

starting with his November 1, 2012 injury and ending with his

August 9, 2015 suicide attempt.               According to the complaint,

Graef was injured in the course of his employment on November 1,

2012.     As a result of the workplace injury, Graef suffered from

depression      which   his    doctors       treated   with     duloxetine,    a

prescription antidepressant that Continental paid for on Graef's

behalf.       Continental had a duty to pay for the prescription

under the Act, specifically Wis. Stat. § 102.42(1), because it

was Equity Livestock's worker's compensation insurance carrier.

When Continental failed to approve payment for the duloxetine

refill on June 23, 2015, Graef left the pharmacy without the

medication because he was unable to pay for it himself.                  Without

the   duloxetine,    Graef's     depression     relapsed   and   he    attempted

suicide by gunshot on August 9, 2015.              Graef suffered injuries

as a result of the self-inflicted gunshot.                 Graef's complaint

establishes an unbroken causal chain from his workplace injury

to his suicide attempt.
      ¶16     Continental asserts that Graef's allegations, if true,

satisfy       the   conditions     of    liability      under     Wis.     Stat.

§ 102.03(1), and therefore his claim must be filed as a worker's

compensation claim.      We agree.

      ¶17     As a reminder, the conditions of liability under Wis.

Stat. § 102.03(1)(a)-(e) are:

             "the employee sustains an injury";

             "at the time of the injury, both the employer and the
              employee are subject to" the Act;
                                        10
                                                                No.    2018AP1782



             "at the time of the injury, the employee is performing

              service growing out of and incidental to his or her

              employment";10

             "the injury is not intentionally self-inflicted";

             "the accident or disease causing injury arises out of

              the employee's employment."

    ¶18       When we look at the allegations in Graef's complaint,

we conclude that, if proven, they would satisfy the conditions

of worker's compensation liability under Wis. Stat. § 102.03(1).

As a result, his claim must be filed under the Act.                  We begin by

considering the initial injury outlined in the complaint——the

workplace injury on November 1, 2012.             There is no dispute that

at the time of the initial injury, Graef and his employer were

subject to the provisions of the Act and that Graef was working

in the livestock yard incidental to his employment.                     Further,

there    is   no   dispute     that   the    goring   injury   was    not   self-

inflicted, and that the injury occurred at work.                     Since these

allegations, if proven, would satisfy § 102.03(1)(a)-(e), the
exclusive-remedy      provision       dictates    that    Graef's      exclusive

remedy is under the Act.

    ¶19       Next we turn to Graef's second injury.             Our case law

supports the conclusion that, as pled, Graef's second injury,

the self-inflicted gunshot wound, grew out of and was incidental

to his original workplace injury, the resulting depression, and


    10 Wisconsin Stat. § 102.03(1)(c) has five subdivisions, but
subd. 1 is the one applicable here.

                                        11
                                                                      No.     2018AP1782



the   relapse   caused    by    the    discontinuation         of    the    prescribed

duloxetine.     In other words, as alleged, the second injury is a

direct     result    of   the        original      workplace         accident       and,

consequently, must be brought as a worker's compensation claim.

In Jenkins, we reasoned that "when an employee is treated for a

work-related injury and incurs an additional injury during the

course of treatment, the second injury is deemed as one growing

out of, and incidental to, employment in the sense that the

employer, by virtue of the Act, becomes liable for the augmented

injury."     Jenkins, 104 Wis. 2d at 316.                  Like the employee in

Jenkins,    Graef    suffered    a     second     injury      (the   self-inflicted

gunshot wound) that grew out of his original workplace injury,

because     Continental    failed          to   authorize      and    pay     for    the

medication.     It is important to note that even though Graef's

gunshot wound was intentionally self-inflicted, that injury is

covered under the Act if "without the [workplace] injury, there

would have been no suicide [or attempted suicide]," because it

is viewed as "merely an act, not a cause, intervening between
the injury and the death [or attempted suicide], and that it was

part of an unbroken chain of events from the injury to the death

[or attempted suicide]."              Brenne v. LIRC, 38 Wis. 2d 84, 94,

156 N.W.2d 497       (1968).          As    Continental        conceded       at    oral

argument,    "[i]f    [Graef]    can       show   that   he    [tried       to]    kill[]

himself because of depression caused by the original workplace

injury, the mere fact that it was self-inflicted will not be a

bar to workplace compensation."


                                           12
                                                                              No.     2018AP1782



       ¶20    At oral argument, Graef maintained that he could not

satisfy the conditions of liability under Wis. Stat. § 102.03(1)

because there was a break in the causal chain when Continental

failed to authorize and pay for his prescription refill on June

23, 2015.          As a result, according to Graef, at the time he

suffered the self-inflicted gunshot wound, he was not performing

service growing out of and incidental to his employment.                                     This

argument fails.            If Graef's depression was not caused by or

related to the workplace injury, then Continental had no duty to

authorize         and    pay   for     the     medication       to    treat     it     and    no

responsibility          for    the     effects      of   the    untreated       depression.

Continental's           duty   was     undisputedly       created       by,    and     existed

exclusively         because      of,     the     Act.          Graef's    own        complaint

acknowledges that Continental's duty to pay stems from the Act

when   it     states      that    Continental's          duty    was     established         "by

Wisconsin Statute 102," i.e., the Act.                           Paradoxically, Graef

wishes to avail himself of the liability created by the Act

while avoiding the "smaller but more certain recoveries" the Act
provides.         County of La Crosse, 182 Wis. 2d at 30.                           Permitting

Graef to pursue this action in tort would enable him to take

advantage of the "grand bargain" while foreclosing Continental

from doing the same.

       ¶21    To summarize, because Graef's tort action consists of

allegations that, if proven, would satisfy the conditions for

worker's compensation liability, the exclusive-remedy provision

applies and the Act provides Graef's                        exclusive remedy.                See
Jenson       v.    Emps.       Mut.     Cas.     Co.,     161        Wis. 2d        253,     263,
                                               13
                                                                         No.    2018AP1782



468 N.W.2d 1 (1991) (reasoning that the plaintiff's "common law

action is barred by the exclusivity provisions if she in all

other respects is entitled to recovery under the Act").

                        C. Graef's Additional Arguments

    ¶22     Graef      makes   two       additional      arguments       that   we    deem

unpersuasive.       First, he asserts that this court should create

an exception for the negligent denial of worker's compensation

claims which, under Graef's theory, the Act would not cover.                           We

are unpersuaded by Graef's argument because creating such an

exception    and       removing      the     negligent       denial       of    worker's

compensation benefits from the purview of the exclusive-remedy

provision of the Act would "upset[] the balance of interests

achieved    by   the    [Act],"      Weiss,      208    Wis. 2d    at    102,   and    run

contrary to this court's decision in Coleman v. Am. Universal

Ins. Co., 86 Wis. 2d 615, 273 N.W.2d 220 (1979), superseded by

statute on other grounds, Aslakson v. Gallagher Bassett Servs.,

Inc., 2007 WI 39, ¶75, 300 Wis. 2d 92, 729 N.W.2d 712, and the

legislative action taken in response to that decision.
    ¶23     In   Coleman,      a    plaintiff      alleged        that   his    worker's

compensation        insurer        and     its         adjusting     company         acted

"arbitrarily, willfully and in bad faith" and "with malice or

oppression" in arbitrarily cutting off payment of his worker's

compensation claim multiple times.                 Coleman, 86 Wis. 2d at 618.

We concluded that the allegation of bad faith was separate and

distinct from the original job-related injury and thus was not

addressed by the Act.          Id. at 623.             In doing so, we created a
limited exception allowing for bad-faith denial of benefits to
                                           14
                                                                    No.    2018AP1782



be    brought   in   tort.     The     legislature    promptly      responded       by

enacting     Wis.    Stat.   § 102.18(1)(bp),        which    specifically        and

explicitly provided an exclusive remedy for bad faith claims

against employers and their insurers under the Act.                       With this

statute, the legislature indicated that any denial-of-benefits

claim, whether negligent or in bad faith, must be brought as a

worker's compensation claim.             As the court of appeals aptly

noted in this case, "it would be incongruent to conclude that

our    legislature      intended       for   a   claim       that     a    worker's

compensation insurance carrier acted in bad faith to be pursued

exclusively under the Act while at the same time allowing a

claim alleging negligent conduct to proceed in civil court."

Graef v. Cont'l Indem. Co., No. 2018AP1782, unpublished slip

op., ¶24 (Wis. Ct. App. Feb. 4, 2020).

       ¶24   Second, Graef argues that Continental is "trying to

have   it    both    ways"   since   Continental     will    not    concede       that

Graef's worker's compensation claim will succeed, an issue that

also    concerned     the    circuit    court.       The    circuit       court   was
troubled by Continental's refusal to concede that Graef's claim

would succeed as a worker's compensation case——"you're telling

me that you can take a totally different position in [front of

DWD]"——and insisted that Continental "can't have it both ways."

This argument fails because Continental is entitled to argue to

the circuit court that Graef is in the wrong forum and that,

even if he were in the right forum, his claim would fail.                          The

circuit      court    improperly       imposed   a    prerequisite          to    the


                                        15
                                                                      No.     2018AP1782



exclusive-remedy provision by conditioning its application on

Continental's concession that Graef would prevail under the Act.

       ¶25    At oral argument, Continental's counsel clarified its

position.      When asked:         "Is it your position that Graef has no

claim    whatsoever     against      your    client?"       Continental's        counsel

responded:

       Our position is that he has a claim that he can
       pursue.   The way he pled it, it must be pursued in
       worker's compensation.    That doesn't mean we have to
       concede that he will prevail. Nobody is guaranteed to
       prevail on a claim if they can't prove the elements.
       What we will say is: if he proves what he put in his
       complaint,     he      will     win     in     worker's
       compensation . . . . But that's putting the cart
       before the horse. He has to prove his claims.
When    pressed     about    the    language      in    its   brief       that    "Graef

deserves to lose" his worker's compensation claim, Continental's

counsel withdrew that language and said, "I don't know if he

deserves to lose.            We deserve to argue that he deserves to

lose."       In other words, Continental was simply reserving its

right to litigate in the proper forum and dispute the underlying

factual allegations, which it is entitled to do.
                                   IV.    CONCLUSION

       ¶26    We affirm the decision of the court of appeals and

conclude that the Act provides Graef's exclusive remedy for the

injuries alleged in his complaint.                     Therefore, we remand the

case    to   the   circuit    court      with    directions     to    grant      summary

judgment to Continental on Graef's negligence claim.

       By    the   Court.—The      decision      of   the   court    of     appeals   is
affirmed.

                                            16
                                                            No.   2018AP1782.rgb




    ¶27     REBECCA    GRASSL     BRADLEY,   J.        (dissenting).        The

majority   dismisses   Francis     G.   Graef's   tort    claim   prematurely

without    affording   him   an   opportunity     to   discover    or   develop

facts which may establish his right to assert a claim outside of

Wisconsin's worker's compensation law ("the Act").                Pursuant to

Wis. Stat. § 102.03(1), liability under the Act "shall exist"

"only where the following conditions concur:

    (a)     Where the employee sustains an injury.
    (b)     Where, at the time of the injury, both the employer

            and employee are subject to the provisions of this

            chapter.

    (c)1. Where, at the time of the injury, the employee is

    performing service growing out of and incidental to his or

    her employment.

     . . . .

    (d)     Where the injury is not intentionally self-inflicted.

    (e)     Where the accident or disease causing injury arises
            out of the employee's employment."

Under § 102.03(2), "[w]here such conditions exist the right to

the recovery of compensation under this chapter shall be the

exclusive remedy against the employer, any other employee of the

same employer and the worker's compensation insurance carrier."

(Emphasis added.)

    ¶28     The plain text of the statute establishes an exclusive

remedy against the insurer under the Act only when the employee
possesses the "right" to recover——that is, when the employee has

                                        1
                                                                     No.    2018AP1782.rgb


a "legal guarantee" of recovery where the statutory conditions

are met.      See Right, Black's Law Dictionary 1581 (11th ed. 2019)

("Something that is due to a person by just claim [or] legal

guarantee").         Under the plain text of the statute, the exclusive

remedy is not triggered by the mere possibility of recovery, as

the    majority      suggests.        Majority      op.,    ¶24   ("Continental         is

entitled to argue to the circuit court that Graef is in the

wrong forum and that, even if he were in the right forum, his

claim would fail.").            The statute, however, designates worker's

compensation law as the exclusive remedy only if there is a

"right to the recovery of compensation under" the Act.                                Wis.

Stat.    § 102.03(2).           The      majority    interprets      § 102.03(2)        to

establish worker's compensation law as the exclusive avenue for

any relief but that is not what the statute says.                          Keup v. DHFS,

2004    WI    16,    ¶17,   269    Wis. 2d 59,      675    N.W.2d 755        ("When    the

statutory language is clear and unambiguous, we may not look

beyond the plain words of the statute in question to ascertain

its meaning."); Bank Mut. v. S.J. Boyer Const., Inc., 2010 WI
74, ¶24, 326 Wis. 2d 521, 785 N.W.2d 462 ("[W]e apply the plain

words    of    the    statute      and    ordinarily      proceed     no     further.").

Although an employee has the right to recover under the Act

where the statutory conditions for worker's compensation exist,

in the absence of such a right to recover, the Act presents no

impediment      to    claims      based    on    other    theories    of     law.      The

employee must, of course, prove his claim under any alternative

theory of liability against the employer or insurer.



                                             2
                                                                     No.    2018AP1782.rgb


      ¶29      The   majority     concludes       that      "[t]he      circuit    court

improperly       imposed      a   prerequisite         to   the      exclusive-remedy

provision       by   conditioning         its   application        on      Continental's

concession that Graef would prevail under the Act."                             Majority

op., ¶24.       The majority errs.          The plain language of the statute

supports the circuit court's interpretation.                       The prerequisite

on which the circuit court relied exists in the statutory text

itself.     Only if the employee has "the right to the recovery of

compensation under" worker's compensation law does the "recovery

of   compensation       under"    Chapter       102   constitute        "the   exclusive

remedy"     against     the    worker's     compensation       insurance        carrier.

Wis. Stat. § 102.03(2) (emphasis added).

      ¶30      The   circuit      court    concluded        that     Continental      was

trying    to    "have    it    both   ways."          Continental       maintained     in

Graef's tort case that worker's compensation law afforded the

exclusive remedy, but would not concede that Graef had the right

to recover under the Act; in fact, Continental contended that

Graef "deserves to lose" a worker's compensation claim.                               The
circuit court properly denied Continental's motion to dismiss1

      1Although   Continental brought  a   motion  for   summary
judgment, its motion was based on the complaint alone and
nothing beyond the pleadings.   Summary judgment is appropriate
if the pleadings and evidence "show that there is no genuine
issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law."          Wis. Stat.
§ 802.08(2).    In substance, Continental brought a motion to
dismiss for failure to state a claim upon which relief can be
granted. Wis. Stat. § 802.06(2)(a)6. As Continental stated in
its motion, "[t]he basis of this motion . . . is that the
Plaintiff's claims are barred by the Wisconsin Worker's
Compensation exclusive remedy provision as set forth in Wis.
Stat. § 102.03(2) and case law.   Summary judgment is warranted
because, under the facts as alleged and pleaded by the
                               3
                                                                  No.    2018AP1782.rgb


because the insurer "can't have it both ways.                           It either is

worker's comp[ensation] or it's not" and Graef "has to have a

forum someplace."             Because Continental refused to concede that

Graef would recover under worker's compensation law, the Act

could not constitute the exclusive remedy.

       ¶31    This     does    not   necessarily   mean    that    Graef     (or    any

other employee) would actually recover under tort or any other

theory of liability; however, it does mean that Chapter 102 does

not foreclose bringing a claim outside of worker's compensation

law.         Unless    Graef     has   the    "right"     to   recover       worker's

compensation benefits, the Act does not furnish his exclusive

remedy.       This court has previously interpreted the text of the

Act accordingly.         In Jenson v. Emps. Mut. Cas. Co., 161 Wis. 2d

253, 468 N.W.2d 1 (1991), this court concluded that "Jenson's

common law action is barred by the exclusivity provisions if she

in all other respects is entitled to recovery under the Act."

Id. at 263 (emphasis added).             The same holds true for Graef.              At

this stage of the litigation, it remains uncertain whether Graef
is entitled to any recovery under the Act.                 Accordingly, Graef's

tort claim should survive unless and until his right to recovery

under the Act is established.

       ¶32    The     majority    certainly   suggests     that    Graef     will    be

able to recover under worker's compensation law.                        It concludes

that the suicide attempt was a "direct result of the original


Plaintiff, the case must be dismissed as a matter of law."
Before this court, Continental reiterated its position that
Graef's "complaint fails to state an actionable claim and must
be dismissed."

                                          4
                                                                             No.    2018AP1782.rgb


workplace accident."               Majority op., ¶19.                 Wisconsin courts have

repeatedly held that the Act covers any injuries resulting from

a suicide attempt so long as "without the [original workplace]

injury,      there      would      have    been      no    suicide."              Cohn   ex    rel.

Shindell v. Apogee, Inc., 225 Wis. 2d 815, 820, 593 N.W.2d 921

(Ct. App. 1999); see also Brenne v. DILHR, 38 Wis. 2d 84, 92-94,

156   N.W.2d 497         (1968)     ("While       the      act    of    suicide      may      be   an

independent intervening cause in some cases, it is certainly not

so    in   those     cases      where     the    incontrovertible             evidence        shows

that, without the injury, there would have been no suicide; that

the suicide was merely an act, not a cause, intervening between

the injury and the death, and that it was part of an unbroken

chain of events from the injury to the death.").

       ¶33      The majority further concludes that there was no break

in the causal chain of events between the 2012 work injury and

the 2015 suicide attempt.                  Majority op., ¶15.                 "It is boiler-

plate      law    that     any     medical       injury          as    the    consequence          of

treatment of a work-related injury relates back to the original
compensable        event     and    the    consequences           of    medical       treatment,

whether the result of negligence or not, are the liability of

the employer under the Act."                    Jenkins v. Sabourin, 104 Wis. 2d

309, 315, 311 N.W.2d 600 (1981) (citing Stiger v. Indus. Comm'n,

220 Wis. 653, 265 N.W. 678 (1936) and Lakeside Bridge & Steel

Co. v. Pugh, 206 Wis. 62, 238 N.W. 872 (1931)).                                   "It is beyond

doubt      at    this      late     date    in       the    history          of    our     workers

compensation         law    that     injury       during         the    course      of     medical



                                                 5
                                                                          No.    2018AP1782.rgb


attention      to     a     covered       industrial        injury        is         in     itself

compensable under the Act."                Id. at 316.

      ¶34    Continental, however, has consistently contended Graef

is   not    entitled       to   recover     under       worker's      compensation            law,

thereby precluding operation of the exclusive remedy provision

of   the    Act.          Rather    than     seeking      recovery        under           worker's

compensation        law,    Graef     instead      brought      a    civil       tort      claim,

asserting a break in the chain of events between his original

workplace injury and his suicide attempt, and contending that

the injuries he suffered as a result of the attempted suicide

stem from Continental's independent, intervening, and allegedly

negligent     failure       to     approve     payment         of    Graef's         prescribed

medication to treat his depression.                        The majority improperly

denies Graef the opportunity to prove his claim in civil court.

      ¶35    A complaint should not be dismissed "[i]f the facts"

asserted therein "reveal an apparent right to recover under any

legal theory" in which case the facts "are sufficient as a cause

of action."        Cattau v. Nat'l Ins. Serv. of Wisconsin, Inc., 2019
WI 46, ¶4, 386 Wis. 2d 515, 926 N.W.2d 756 (citing                                    Strid v.

Converse, 111 Wis. 2d 418, 423, 331 N.W.2d 350 (1983)).                                       "If

proof of the well-pleaded facts in a complaint would satisfy

each element of a cause of action, then the complaint has stated

a claim upon which relief may be granted."                            Id., ¶6.             In his

complaint,     Graef        alleges     that      he     was    unable          to    take     his

prescribed depression medication "for approximately three months

because insurance payment was denied and he could not afford the
medication     without          insurance"        and    that       his   "self-inflicted

                                              6
                                                                            No.   2018AP1782.rgb


gunshot injury . . . would not have occurred had [Continental]

approved and paid for the prescription."                               Graef contends he

"suffered a new physical and emotional injury as a consequence

of" Continental's negligence.                       Among his claims for damages,

Graef seeks recovery of compensatory damages for his medical

expenses, personal injuries, pain, suffering, and disability.

       ¶36     Proof    of   the    facts       Graef     alleges         in   his    complaint

requires discovery, which Continental failed to provide in full

prior    to    the     hearing     on     its   motion         to   dismiss.          After    the

circuit       court    denied      Continental's          motion,         it   addressed       the

parties'       discovery        dispute.             At    that       time,       Continental

reiterated its objection to producing its claim file, including

"all the decisions and all the internal correspondence going

back and forth about the claims, handling what was going on in

this case" but the circuit court ordered Continental to produce

the    "whole       file,"   subject       to   any     claims       of     privilege.         The

majority's       decision,       however,        directs        the       circuit     court     to

dismiss      Graef's     claim,     thereby         precluding        him      from   obtaining
full discovery and denying him the opportunity to prove the

facts asserted in his complaint.

       ¶37     By     prematurely       dismissing         Graef's         tort   claim,       the

majority purports to preserve Continental's "right to litigate

in the proper forum"——according to the majority, the DWD, under

worker's      compensation        law——as       well      as    Continental's          right    to

"dispute      the     underlying        factual      allegations."             Majority       op.,

¶25.      However, if Continental prevails before the DWD under
worker's      compensation         law,    then      Graef      has    no      "right   to     the

                                                7
                                                                            No.   2018AP1782.rgb


recovery of compensation" under Wis. Stat. § 102.03(2), without

which the Act cannot, as a matter of simple logic, provide the

"exclusive remedy."            If the Act does not provide the exclusive

remedy, then as a matter of law there is no statutory bar to

claims outside of the Act, including Graef's tort claim.

       ¶38    As    the      text     of     Wis.         Stat.       § 102.03(2)      plainly

provides, absent a right to recover compensation under Chapter

102, worker's compensation law does not provide the exclusive

remedy   against       the     insurer.              I   would    reverse     the    court   of

appeals decision and remand the matter to the circuit court to

give Graef an opportunity to develop his case.                              Unless and until

Graef has the "right" to recover under worker's compensation

law,   the    law     affords    him       the       opportunity       to   prove    his   tort

claim.       Because the majority prematurely closes the courthouse

doors to Francis G. Graef, I respectfully dissent.

                                                 * * *

       ¶39    Aside     from    the        merits,        it     is    important      to   draw

attention to footnote 7 of the majority opinion, in which the
majority mentions the court of appeals' mistake in referring to

wrongful death as a "common law tort" but fails to withdraw that

language from the court of appeals' opinion.                            This could confuse

the bench and bar, which may rely on or cite the court of

appeals opinion for this misstatement of the law.                                 The majority

should have withdrawn the errant language from the court of

appeals opinion.          This court not only has the authority but the

duty to do so, which it has exercised on many occasions.                                   See,



                                                 8
                                                              No.    2018AP1782.rgb


e.g., In re Samuel J.H., 2013 WI 68, ¶5, 349 Wis. 2d 202, 833

N.W.2d 109.2

     ¶40      This   responsibility    applies    not     only      to    published

court    of   appeals     opinions   but   unpublished    opinions            as   well.

Cook v. Cook, 208 Wis. 2d 166, 189-90, 560 N.W.2d 246 (1997),

referred      to   published   opinions    because   at     the   time        of   that

decision, unpublished opinions could not be cited "except to

support a claim of claim preclusion, issue preclusion, or the

law of the case."          Wis. Stat. § (Rule) 809.23 (1997-98).                   That

rule changed in 2009 when this court modified Rule 809.23 to

allow    citation    to   authored   but   unpublished      court        of    appeals

opinions      for    "persuasive      value."        Wis.     Stat.           § (Rule)

809.23(3)(b); Supreme Court Order, No. 08-02, In the matter of

amendment of Wis. Stat. § (Rule) 809.23(3) regarding citation to

unpublished opinions (Jan. 6, 2009).             This court must withdraw

erroneous language from court of appeals unpublished opinions

because the bar relies upon and cites to them.




     2 State ex rel. Zignego v. WEC, 2021 WI 32, ¶12 n.7, ___
Wis. 2d ___, 957 N.W.2d 208; Xcel Energy Servs., Inc. v. LIRC,
2013 WI 64, ¶2, 349 Wis. 2d 234, 833 N.W.2d 665; State ex rel.
Town of Delavan v. Cir. Ct. for Walworth Cnty., 167 Wis. 2d 719,
727, 482 N.W.2d 899 (1992); Hatleberg v. Norwest Bank Wis., 2005
WI 109, ¶28, 283 Wis. 2d 234, 700 N.W.2d 15; Burbank Grease
Servs., LLC v. Sokolowski, 2006 WI 103, ¶33, 294 Wis. 2d 274,
717 N.W.2d 781; State v. Reed, 2018 WI 109, ¶106, 384
Wis. 2d 469, 920 N.W.2d 56 (Ziegler, J., concurring); State v.
Harris, 2010 WI 79, ¶34 n.12, 326 Wis. 2d 685, 786 N.W.2d 409.

                                       9
    No.   2018AP1782.rgb




1